Name: Commission Implementing Regulation (EU) NoÃ 439/2013 of 13Ã May 2013 amending for the 192nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 14.5.2013 EN Official Journal of the European Union L 129/34 COMMISSION IMPLEMENTING REGULATION (EU) No 439/2013 of 13 May 2013 amending for the 192nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 May 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to UNSC Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Mohamed Ben Mohamed Ben Khalifa Abdelhedi (alias Mohamed Ben Mohamed Abdelhedi). Address: (a) Via Galileo Ferraries 64, Varese, Italy; (b) 261 Kramdah Road (km 2), Sfax, Tunisia. Date of birth: 10.8.1965. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L965734 (Tunisian passport issued on 6.2.1999, expired on 5.2.2004). Other information: (a) Italian fiscal code: BDL MMD 65M10 Z352S, (b) Mothers name: Shadhliah Ben Amir; (c) Resided in Italy as at August 2009. Date of designation referred to in Article 2a(4)(b): 23.6.2004.